Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Thomas E. Dunaway, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-1757
Decision No. CR3986

Date: June 26, 2015

DECISION

Noridian Healthcare Solutions (Noridian), an administrative contractor acting on behalf
of the Centers for Medicare & Medicaid Services (CMS), revoked the Medicare billing
privileges of Petitioner, Thomas E. Dunaway, M.D.., based on Petitioner’s termination
from the Medicaid program by the Ohio Department of Job and Family Services (Ohio
State Medicaid agency). Petitioner requested a hearing. For the reasons stated below, I
grant CMS’s Motion for Summary Judgment that CMS’s revocation of Petitioner’s
Medicare billing privileges was authorized.

I. Background and Procedural History

Petitioner is a physician who was licensed to practice medicine in the state of Ohio. On
April 9, 2010, the Ohio State Medicaid agency terminated Petitioner’s Medicaid provider
agreement because his license was inactive. CMS Ex. 1. Petitioner claims his license
was revoked “for failure to submit to an inpatient evaluation for alcohol abuse.” CMS
Ex. 5 at 14. Petitioner exhausted his appeal rights regarding this termination from the
Ohio Medicaid program. CMS Ex. 2 at 1. Petitioner moved to Wyoming and Wyoming
granted him a restricted medical license. CMS Ex. 4 at 4. Petitioner was granted an
unrestricted license when he completed Wyoming’s Professional Assistance Program.
CMS Ex. 3.

In July 2013, Petitioner submitted a CMS Form 855B to enroll a new clinic, Lander
Women’s Care, LLC. CMS Ex. 5. In its application the clinic disclosed the revocation
of Petitioner’s Ohio license as a final adverse legal action which the clinic stated was
resolved when Wyoming granted Petitioner an unrestricted license in 2012. CMS Ex. 5.
Noridian granted billing privileges to the clinic effective July 26, 2013. CMS Ex. 7.

In a letter dated August 18, 2014, Noridian revoked Petitioner’s Medicare billing
privileges effective September 17, 2014, pursuant to 42 C.F.R. § 424.535(a)(12). CMS
Ex. 2. On October 3, 2014, Petitioner requested reconsideration. Noridian issued its
reconsideration decision on January 29, 2015, and upheld its revocation. CMS Ex. 4.
Noridian also advised Petitioner that he was subject to a two-year enrollment bar. Jd.

Petitioner requested a hearing on March 9, 2015. CMS moved for Summary Judgment
on May 14, 2015, and filed eight exhibits (CMS Exs. 1-8). Petitioner responded on June
18, 2015, and filed two exhibits (P. Exs. 1-2).

IL. Issue

Whether CMS had a legitimate basis for revoking Petitioner’s Medicare billing privileges
under 42 C.F.R. § 424.535(a)(12).

III. Findings of Fact, Conclusions of Law, and Analysis’

Petitioner is a physician and, therefore, a supplier for purposes of the Medicare program.
See 42 U.S.C. § 1395x(d); 42 C.F.R. §§ 400.202 (definition of Supplier), 410.20(b)(1).
CMS may revoke the Medicare billing privileges of a supplier for any of the reasons
stated in 42 C.F.R. § 424.535.

I. On April 9, 2010, the Ohio State Medicaid agency terminated
Petitioner’s Medicaid participation and Petitioner has exhausted his
appeal rights.

' My findings of fact and conclusions of law are set forth in italics and bold font.
On April 9, 2010, the Ohio State Medicaid agency terminated Petitioner’s Medicaid
provider agreement and notified Petitioner that he could request administrative review of
the termination. CMS Ex. 1. Petitioner’s Medicaid termination became effective on
March 10, 2010. Ohio Medicaid confirmed that Petitioner’s appeal rights have been
exhausted with respect to the termination. CMS Ex. 2.

2. CMS had a legitimate basis for revoking Petitioner’s Medicare billing
privileges under 42 C.F.R. § 424.535(a)(12) because the Ohio State
Medicaid agency terminated Petitioner from the Medicaid program
and Petitioner has no appeal of the termination pending.

Based on the Ohio State Medicaid agency’s termination, CMS revoked Petitioner’s
Medicare billing privileges under 42 C.F.R. § 424.535(a)(12). CMS Ex. 2. That
regulation states that CMS may revoke billing privileges if:

(i) Medicaid billing privileges are terminated or revoked by a
State Medicaid Agency.

(ii) Medicare may not terminate unless and until a provider or
supplier has exhausted all applicable appeal rights.

Petitioner has not disputed that the Ohio State Medicaid agency is a state Medicaid
agency. Petitioner does not dispute that the Ohio State Medicaid agency terminated his
Medicaid participation. Petitioner does not dispute that he does not have an appeal of the
Ohio Medicaid termination pending.

The Secretary added section 424.535(a)(12) as a basis for revocation of Medicare billing
privileges so that it could “work in tandem” with the requirement in the Affordable Care
Act (ACA) § 6401 that each state must terminate the Medicaid billing privileges of a
provider or supplier who has been terminated from the Medicare program or another
state’s Medicaid program. 76 Fed. Reg. 5,861, 5,946 (Feb. 2, 2011). The reason that the
Secretary thought that coordination between Medicare and state Medicaid programs was
important was because “providers and suppliers whose enrollment has been terminated
by a State Medicaid program may pose an increased risk to the Medicare program.” Jd.

In his request for reconsideration Petitioner states that at the time his Ohio medical
icense was terminated he was in the process of moving to Wyoming, and he had already
applied for a Wyoming medical license. Petitioner states that he does not intend to
practice medicine in Ohio and does not wish to renew his Ohio medical license. CMS
Ex. 3. In his hearing request, Petitioner disputes only one fact: that his decision to

relocate to Wyoming occurred before any action by the Ohio State Board of Medicine.
Petitioner admits that his refusal to submit to an inpatient evaluation for alcohol abuse in
Ohio was based on the fact that he knew he would no longer be practicing medicine in
Ohio which he has learned carries long-lasting consequences.

The fact that Petitioner was granted a license to practice in Wyoming does not change the
operative facts of this case. CMS revoked Petitioner’s participation based on the adverse
action taken against Petitioner in Ohio. That action gave CMS the authority to act.
Petitioner has not shown that the Ohio adverse action was rescinded or overturned.

Petitioner provides me with two reference letters which state that he is now a valuable
asset to the Wyoming medical community and he provides needed services to patients
from an Indian reservation and the elderly. However, I am unable to consider his
reference letters because by the plain language of the regulation CMS was authorized to
revoke his participation in the Medicare program.

Petitioner’s billing privileges were terminated by the Ohio State Medicaid agency and

Petitioner has exhausted his appeal rights. As a result, Petitioner’s Medicaid termination
may serve as the basis for a Medicare revocation under section 424.535(a)(12).

IV. Conclusion

For the reasons explained above, | affirm CMS’s determination to revoke Petitioner’s
Medicare billing privileges.

/s/
Steven T. Kessel
Administrative Law Judge
